UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1548


SHAFIQ YAB RANA,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: March 4, 2022                                          Decided: March 15, 2022


Before NIEMEYER, AGEE, and QUATTLEBAUM, Circuit Judges.


Petition for review granted by unpublished per curiam opinion.


ON BRIEF: Marc Seguinót, SEGUINÓT & ASSOCIATES, PC, Fairfax, Virginia, for
Petitioner. Joseph H. Hunt, Assistant Attorney General, Cindy S. Ferrier, Assistant
Director, Brian Boynton, Acting Assistant Attorney General, Andrew N. O’Malley, Senior
Litigation Counsel, Sunah Lee, Senior Trial Attorney, OFFICE OF IMMIGRATION
LITIGATION, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shafiq Yab Rana, a native and citizen of Pakistan, petitions for review of the order

of the Board of Immigration Appeals (“Board”) dismissing his appeal from the

immigration judge’s decision denying his applications for adjustment of status and

cancellation of removal. We directed the parties to submit supplemental briefing on the

application of the rule announced in Niz-Chavez v. Garland, 141 S. Ct. 1474 (2021)

(holding that stop-time rule codified in 8 U.S.C. § 1229b(d)(1) is triggered only when

noncitizen is served with a single document containing all information about the

noncitizen’s removal hearing specified in 8 U.S.C. § 1229(a)(1)), to Rana’s eligibility for

cancellation of removal. The parties agree that the case should be remanded to the Board

for further consideration of Rana’s eligibility for cancellation of removal in light of this

intervening decision.

       Having independently reviewed the record, we agree with the parties that this case

should be remanded to the Board so that it may consider in the first instance whether Rana

is eligible for cancellation of removal after Niz-Chavez. Given this disposition, we decline

to address Rana’s remaining two issues. *

       We therefore grant Rana’s petition for review and remand for further proceedings

consistent with this opinion. We dispense with oral argument because the facts and legal




       *
         If the Board again denies Rana relief on remand, Rana may repursue all of his
issues in a petition for review from that decision, should he so choose.



                                             2
contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                    PETITION FOR REVIEW GRANTED




                                            3